Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-25 remain for examination.  Claims 1-4, 6-10, 13-17 and 19-25 have been amended. Applicant's arguments filed on 03/10/2022 have been fully considered but they are moot in view of the new ground(s) of rejection necessitated by the amendments. Accordingly, this action has been made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 20 state “wherein to bypass includes to bypass the second memory encryption engine in response to transfer of the encrypted data "; is vague and indefinite because it is unclear as to what “to bypass includes to bypass” that is referring. 
Thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung (U.S. Patent Application Publication 20040250097 A1) in view of Saito (U.S. Patent Application Publication 20030235310 A1).
As to claim 1, Cheung teaches a computing device comprising: one or more processors to: a first memory encryption engine and a second encryption engine; (i) configure a first memory encryption engine and a second memory encryption engine with a first encryption key and (ii) transfer encrypted data from a source component to a destination component via an input/output (1/0) link between the source component and the destination component (Cheung Pa. [0011]) [An aspect of the method for data encryption and decryption may include the transfer of a block of data from a first memory location to a second memory location in a random access memory such as a DRAM. During the transfer of the block of data from the first memory location, if an encryption mode is selected, the data may be buffered, encrypted, and then stored in the second memory location], wherein the encrypted data is encrypted with the first encryption key (Cheung Pa. [0013]) [t least one encryption key may be identified for use during encryption of the received data]
It is noted that Cheung does not appear explicitly disclose bypass a second memory encryption engine, wherein to bypass includes to bypass the second memory encryption engine in response to transfer of the encrypted data; and perform a cryptographic operation related to the encrypted data using the first encryption key.  
However, Saito discloses bypass a second memory encryption engine (Saito Pa. [0193-0194]) [during the reception shown in FIG. 9A, the DMAC2 (second memory access control circuit) uses a bypass path 62 to bypass the DES encryption process (second encryption process) for data for which encryption is not necessary. Data that has been read from the SRAM 40 (data on the BUS1 side) is written directly to the SDRAM 50 without passing through the ENC/DEC2], 
wherein to bypass includes to bypass the second memory encryption engine in response to transfer of the encrypted data (Saito Pa. [0047]) [data transfer control device, the second memory access control circuit may bypass the “second encryption process” (read second memory encryption engine) for data that does not require encryption, and write the data into the second memory] and perform a cryptographic operation related to the encrypted data using the first encryption key (Saito Pa. [0043]) [The data transfer control device may further comprise a first memory access control circuit which decrypts data by a “first decryption process” (read first encryption key), and writes the decrypted data to a first memory provided within the data transfer control device, the data having been encrypted by a first encryption process and then transferred from the first bus side]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Saito to the technic of memory to memory data transfer system of Cheung would have yield predictable results and resulted in an improved system, namely, a system that would provide a data transfer control device for data transfer more secure (Saito Pa. [0007])

As to claim 2, the combination of Cheung and Saito teaches wherein: the source component comprises the first memory encryption engine; the destination component comprises the second memory encryption engine; and to transfer the encrypted data comprises to transfer the encrypted data in response to performance of the cryptographic operation (Cheung Pa. [0011]) [An aspect of the method for data encryption and decryption may include the transfer of a block of data from a first memory location to a second memory location in a random access memory such as a DRAM. During the transfer of the block of data from the first memory location, if an encryption mode is selected, the data may be buffered, encrypted, and then stored in the second memory location]


As to claim 3, the combination of Cheung and Saito teaches wherein the one or more processors are further to: read cleartext data from a cleartext memory of the source component (Saito Pa. [0058]) [the first memory access control circuit may read data that has been written to the first memory, encrypt the thus-read data by a first encryption process, and transfer the encrypted data to the first bus side]; Appl. No.: 16/236,0742Docket No. AB6236-USstore the encrypted data in an encrypted memory coupled to the destination component in response to bypass of the second memory encryption engine (Saito Pa. [0193-0194]) [during the reception shown in FIG. 9A, the DMAC2 (second memory access control circuit) uses a bypass path 62 to bypass the DES encryption process (second encryption process) for data for which encryption is not necessary. Data that has been read from the SRAM 40 (data on the BUS1 side) is written directly to the SDRAM 50 without passing through the ENC/DEC2]; and wherein to perform the cryptographic operation comprises to encrypt the cleartext data using the first encryption key and a tweak associated with the destination component in response to a read of the cleartext data (Saito Pa. [0043]) [The data transfer control device may further comprise a first memory access control circuit which decrypts data by a “first decryption process” (read first encryption key), and writes the decrypted data to a first memory provided within the data transfer control device, the data having been encrypted by a first encryption process and then transferred from the first bus side]
 Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Saito to the technic of memory to memory data transfer system of Cheung would have yield predictable results and resulted in an improved system, namely, a system that would provide a data transfer control device for data transfer more secure (Saito Pa. [0007])

As to claim 4, claim 4 recites the claimed that contain respectively similar limitations as claims 1-3, therefore; it is rejected under the same rationale.

As to claim 5, claim 5 recites the claimed that contain respectively similar limitations as claims 1-2, therefore; it is rejected under the same rationale.

As to claims 6, claim 6 recites the claimed that contain respectively similar limitations as claim 3, therefore; it is rejected under the same rationale.

As to claim 7, claim 7 recites the claimed that contain respectively similar limitations as claims 1-3, therefore; it is rejected under the same rationale.

As to claim 8, claim 8 recites the claimed that contain respectively similar limitations as claims 1-4, therefore; it is rejected under the same rationale.

As to claim 9, claim 9 recites the claimed that contain respectively similar limitations as claims 1-4, therefore; it is rejected under the same rationale.

As to claim 10, claim 10 recites the claimed that contain respectively similar limitations as claims 1-2, therefore; it is rejected under the same rationale.  

As to claim 11, the combination of Cheung and Saito teaches wherein to determine whether to bypass the second memory encryption engine comprises to determine whether to bypass the second memory encryption engine based on a memory address associated with the encrypted data (Saito Pa. [0193-0194]) [during the reception shown in FIG. 9A, the DMAC2 (second memory access control circuit) uses a bypass path 62 to bypass the DES encryption process (second encryption process) for data for which encryption is not necessary. Data that has been read from the SRAM 40 (data on the BUS1 side) is written directly to the SDRAM 50 without passing through the ENC/DEC2] See also,  (US 20170185514 A1) Pa. [0029] (if the memory access request includes a virtual memory address that maps to the DRAM 255 on the second socket (as indicated by the arrow 270), the memory controller may bypass caches on the second socket and directly access the physical location in the DRAM 255 indicated by the physical memory address indicated by the virtual memory address in the memory access transition)
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Saito to the technic of memory to memory data transfer system of Cheung would have yield predictable results and resulted in an improved system, namely, a system that would provide a data transfer control device for data transfer more secure (Saito Pa. [0007])
As to claim 12, the combination of Cheung and Saito teaches wherein to determine whether to bypass the second memory encryption engine comprises to determine whether a tweak associated with the encrypted data is available to the first memory encryption engine (Saito Pa. [0043]) [The data transfer control device may further comprise a first memory access control circuit which decrypts data by a “first decryption process” (read first encryption key), and writes the decrypted data to a first memory provided within the data transfer control device, the data having been encrypted by a first encryption process and then transferred from the first bus side]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Saito to the technic of memory to memory data transfer system of Cheung would have yield predictable results and resulted in an improved system, namely, a system that would provide a data transfer control device for data transfer more secure (Saito Pa. [0007])

As to claim 13, claim 13 recites the claimed that contain respectively similar limitations as claim 1, therefore; it is rejected under the same rationale.
  
As to claim 14, claim 14 recites the claimed that contain respectively similar limitations as claim 1, therefore; it is rejected under the same rationale.

As to claim 15, claim 15 recites the claimed that contain respectively similar limitations as claim 2, therefore; it is rejected under the same rationale.

As to claim 16, claim 16 recites the claimed that contain respectively similar limitations as claim 3, therefore; it is rejected under the same rationale.

As to claim 17, claim 17 recites the claimed that contain respectively similar limitations as claim 4, therefore; it is rejected under the same rationale.

As to claim 18, claim 18 recites the claimed that contain respectively similar limitations as claim 5, therefore; it is rejected under the same rationale.
  
As to claim 19, claim 19 recites the claimed that contain respectively similar limitations as claims 1-4, therefore; it is rejected under the same rationale.

As to claim 20, claim 20 recites the claimed that contain respectively similar limitations as claim 1, therefore; it is rejected under the same rationale.
 
As to claim 21, claim 21 recites the claimed that contain respectively similar limitations as claim 2, therefore; it is rejected under the same rationale.

As to claim 22, claim 22 recites the claimed that contain respectively similar limitations as claim 3, therefore; it is rejected under the same rationale.

As to claim 23, claim 23 recites the claimed that contain respectively similar limitations as claim 4, therefore; it is rejected under the same rationale.

As to claim 24, claim 24 recites the claimed that contain respectively similar limitations as claim 5, therefore; it is rejected under the same rationale.
 
As to claim 25, claim 25 recites the claimed that contain respectively similar limitations as claims 1-6, therefore; it is rejected under the same rationale.

Response to Arguments
Arguments
	It is argued that:
Without any concessions regarding the scope and subject matter of this rejection, Applicant proposes amendments to the pending claims and submits the following remarks. 
Applicant respectfully contends that Cheung and Saito are very old references, both from 2003, that merely teach archaic techniques. Cheung relates to an archaic technique for transferring of a block of data from a first memory location to a second memory location in a DRAM. See Cheung at Abstract. Similarly, Saito, also an old reference, merely teaches transferring of data from a BUS] is encrypted and written to an external SDRAM through an external terminal of a data transfer control device. See Saito at Abstract. 
In contrast, claim 1, as amended, recites in pertinent part (i) configure a first memory encryption engine and a second memory encryption engine with a first encryption key and (ii) transfer encrypted data from a source component to a destination component via an input/output (1/0) link between the source component and the destination component, wherein the encrypted data is encrypted with the first encryption key and bypass a second memory encryption engine, wherein to bypass includes to bypass the second memory encryption engine in response to transfer of the encrypted data. 
Now referring to one of the sections of Saito relied upon by the Examiner, the cited reference merely discloses decryption of data, writing of data, and transferring of data from a first bus side. Saito further recites reading of data, writing of data, and ecrypting of the read data and then writing of the encrypted data to a second memory. See Saito at paragraph 0043. Nowhere does Saito teach or reasonably suggest any of the aforementioned limitations of claim 1, such as transfering encrypted data from a source component to a destination component via an input/output (1/0) link wherein the encrypted data is encrypted with the first encryption key and Appl. No.: 16/236,07413Docket No. AB6236-US bypass a second memory encryption engine, wherein to bypass includes to bypass the second memory encryption engine in response to transfer of the encrypted data. Hence, Saito does not make up for any of the deficiencies of Cheung. Accordingly, for at least the reasons set forth above, Applicant respectfully requests the withdrawal of the rejection of claim 1 and its dependent claims. 

Examiner’s response: 
In response to applicant's argument, Examiner respectfully submits that claimed limitation is to be given their broadest reasonable interpretation during prosecution, and the scope of a claim cannot be narrowed by reading disclosed limitations into the claim. See In re Morris, 127 F.3d 1048, 1054, 44 USPQ2D 1023, 1027 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321, 13 USPQ2D 1320, 1322 (Fed. Cir. 1989); In re Prater, 415 F.2d 1393, 1404, 162 USPQ 541,550 (CCPA 1969).
In this case, the combination of Cheung and Saito teaches
teaches a computing device comprising: one or more processors to: a first memory encryption engine and a second encryption engine; (i) configure a first memory encryption engine and a second memory encryption engine with a first encryption key and (ii) transfer encrypted data from a source component to a destination component via an input/output (1/0) link between the source component and the destination component (Cheung Pa. [0011]) [An aspect of the method for data encryption and decryption may include the transfer of a block of data from a first memory location to a second memory location in a random access memory such as a DRAM. During the transfer of the block of data from the first memory location, if an encryption mode is selected, the data may be buffered, encrypted, and then stored in the second memory location], wherein the encrypted data is encrypted with the first encryption key (Cheung Pa. [0013]) [t least one encryption key may be identified for use during encryption of the received data]
 Saito discloses bypass a second memory encryption engine (Saito Pa. [0193-0194]) [during the reception shown in FIG. 9A, the DMAC2 (second memory access control circuit) uses a bypass path 62 to bypass the DES encryption process (second encryption process) for data for which encryption is not necessary. Data that has been read from the SRAM 40 (data on the BUS1 side) is written directly to the SDRAM 50 without passing through the ENC/DEC2], wherein to bypass includes to bypass the second memory encryption engine in response to transfer of the encrypted data (Saito Pa. [0047]) [data transfer control device, the second memory access control circuit may bypass the “second encryption process” (read second memory encryption engine) for data that does not require encryption, and write the data into the second memory] and perform a cryptographic operation related to the encrypted data using the first encryption key (Saito Pa. [0043]) [The data transfer control device may further comprise a first memory access control circuit which decrypts data by a “first decryption process” (read first encryption key), and writes the decrypted data to a first memory provided within the data transfer control device, the data having been encrypted by a first encryption process and then transferred from the first bus side]
Therefore, the Applicant’s arguments are moot.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491